Citation Nr: 0937663	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  03-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for premature 
menopause, claimed as hormonal imbalance and menstrual 
irregularity, due to an undiagnosed illness.  

2.  Entitlement to service connection for claimed eczema.  



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The Veteran had active military service from January 1987 to 
March 1988 and January 1991 to June 1991.  The Board notes 
that she also served with the Reserve, including in Southwest 
Asia during the Persian Gulf War. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 and August 
2004 RO rating decisions.  

In November 2005, the Board granted service connection for 
acne.  The Board also remanded for the issuance of a 
Statement of the Case (SOC) for the issues of an effective 
date earlier than March 1, 2002, for the grant of service 
connection for chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  

In compliance with the Board remand and Manlincon v. West, 12 
Vet. App. 238 (1999) the RO issued an SOC in June 2009; 
however, the Veteran has not filed a Substantive Appeal at 
this time.  Therefore, the issues of an effective date 
earlier than March 1, 2002, for the grants of service 
connection for chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome are not before the Board.  

The Board also remanded the issues of service connection for 
a claimed depressive disorder and post-traumatic stress 
disorder (PTSD).  During the pendency of the appeal, the RO 
issued a rating decision in June 2009 that granted service 
connection for a chronic adjustment disorder, claimed as 
depression and PTSD.  

Therefore, the Board finds that the full benefits sought on 
appeal have been granted and the issues of service connection 
for depression and PTSD are no longer before the Board.  

The Veteran is also claiming service connection for hormonal 
imbalance and menstrual irregularity; however, the Board 
finds that these are manifestations of the currently 
diagnosed premature menopause.  

If a Veteran has separate and distinct manifestations 
relating to the same injury, she should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, as discussed herein below the Board finds that 
hormonal imbalance and menstrual irregularity are both 
characteristics of her premature menopause.  Therefore, the 
Board has recharacterized the issue as listed on the title 
page.  

In addition, the Board notes that in the Introduction of the 
November 2005 Board decision the Board stated that the 
Veteran's Substantive Appeal VA-9 was not timely filed for 
the issues of an increased ratings for her service- connected 
chronic fatigue syndrome, fibromyalgia and irritable bowel 
syndrome and therefore, were not before the Board.  

The Veteran has continued to assert that her Substantive 
Appeal should be timely since she is a foreign Veteran and it 
takes longer to get her mail and she filed an extension.  

However, the Board notes that 38 C.F.R. § 20.302(b) does not 
make an exception for Veterans living abroad.  The Board 
finds that the RO should assist the Veteran in filing a claim 
on the issue of timeliness of her Substantive Appeal and/or 
for increased ratings for her service- connected chronic 
fatigue syndrome, fibromyalgia and irritable bowel syndrome.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran's premature menopause, to include hormonal 
imbalance and menstrual irregularity, is shown as likely as 
not to have its clinical onset during her active service in 
the Persian Gulf War.  

4.  The currently demonstrated eczema is shown as likely as 
not to be due to her exposure to adverse climatic and 
environmental conditions while serving in the Persian Gulf 
War.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, her 
disability manifested by premature menopause, to include any 
hormonal imbalance and menstrual irregularity, is due to 
disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309(a), 3.317 (2008).  

2.  By extending the benefit of the doubt to the Veteran, her 
disability manifested by eczema is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In December 2001, prior to the rating decisions on appeal, 
the RO sent the Veteran a letter informing her that to 
establish entitlement to service-connected compensation 
benefits the evidence must show credible supporting evidence 
of a disease or injury that began in or was made worse during 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease or event in service.  

The Veteran was afforded time to respond before the RO issued 
the October 2002 and August 2004 rating decisions on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support her claims and has been afforded ample opportunity to 
submit such information and evidence.  

The December 2001 letter, a June 2003 letter, a March 2005 
letter, and a February 2006 letter satisfy the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The December 2001, June 2003, March 2005, and February 2006 
letters advised the Veteran that VA is responsible for 
getting relevant records from any Federal Agency including 
medical records from the military, VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that her claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and she was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the December 2001letter 
advised the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the Veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for 
eczema, so no degree of disability or effective date will be 
assigned, and is granting her premature menopause to the date 
of her claim.  Therefore, there is accordingly no possibility 
of prejudice to the Veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
The Veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  The Veteran was 
afforded VA examinations in January 2002, May 2009, June 
2009, July 2009, and August 2009.  

Finally, the Veteran was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection for premature menopause and eczema.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


Service connection for premature menopause

Under 38 C.F.R. § 3.317 (2008), a Persian Gulf Veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See also 
Extension of the Presumptive Period for Compensation for Gulf 
War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  

A "qualifying chronic disability" has been defined to mean 
a chronic disability resulting from any of the following (or 
any combination of the following):  (1) an undiagnosed 
illness; (2) medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(specifically chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other illness the Secretary 
determines meets the criteria of a medically unexplained 
chronic multisymptom illnesses); or (3) any diagnosed illness 
that the Secretary determines warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2)(i) (2008).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii) (2008).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2008).  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4) 
(2008).  

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2008).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

At a January 2002 VA examination, the Veteran was diagnosed 
with premature menopause.  

In August 2005, a general medical practitioner stated that 
the Veteran had specialist reviews and numerous tests that 
supported the diagnosis of premature menopause since the age 
of 37 and stated that it led to infertility and symptoms from 
low oestrogen.  It was stated that menopause that occurred 
before the age of 40 was abnormal and was usually caused by 
either a chronic medical condition or significant 
environmental, emotional or physical stress.  It was also 
noted that she had high toxic levels.  

In March 2006 the Veteran's health care provider from the 
Acupuncture and Herbal Medical Clinic sated that she treated 
the Veteran for excessive systemic metal and early menopause 
at the age of 37 and that it was common at the ages of 48-52. 

At the Veteran's August 2009 VA contracted examination it was 
noted that she had a miscarriage in 1992.  In addition, at 
the age of 29 she developed irregular, sparse periods that 
suggested she was in perimenopause; the physician noted that 
was very early as the average age for menopause is 50 to 54.  
It was confirmed in May 2001 by blood tests that she had 
perimenopause and her periods stopped completely in 2002.  In 
2002 she was confirmed as menopausal.  In addition, blood 
tests showed that she had toxic levels of heavy metals, which 
included mercury, beryllium, nickel, antimony, arsenic and 
aluminum.  

The Veteran was noted to have had decreased bone density 
since 2005 that was directly related to menopausal oestrogen 
deficiency and a level of bone loss normally seen only in 
older patients.  The examiner stated that there was no 
literature available on early menopause following the Gulf 
War.  The Veteran did not have a family history of premature 
menopause and there were no other causes identified.  She 
concluded that the Veteran's early menopause was caused by a 
combination of potentially toxic chemical exposure during the 
Gulf War and stress related to that and the war.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  After a careful review of the Veteran's 
claims file the Board finds that her premature menopause 
meets the criteria for a qualifying chronic disability under 
38 C.F.R. § 3.317(a)(2)(i) because it was a medically 
unexplained chronic multisymptom illness.  

In addition, menstrual disorders is listed as one of the 
signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom under 38 C.F.R. § 3.317(b) (2008).  

The Board notes that the Veteran's general medical 
practitioner stated that the average age of menopause was 
between 48 and 54 and for menopause to occur before 40 was 
abnormal and usually caused by a chronic medical condition or 
significant environmental, emotional, or physical stress.  
The VA examiner stated that, although there was no literature 
available, the Veteran did not have another cause possible to 
identify.  The Board accordingly finds that her premature 
menopause does not have a conclusive pathophysiology or 
etiology and therefore, falls under 38 C.F.R. § 3.317.  

The Board notes that a Veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000).   The Board finds that the medical evidence only 
supports the Veteran's assertions that her premature 
menopause is related to her service in the Persian Gulf War.  
Therefore, service connection for premature menopause is 
warranted.   

The Board notes that the Veteran originally sought service 
connection for hormonal imbalance and service connection for 
menstrual irregularity; however, as described herein above 
the Board has recharcterized the issue to be service 
connection for premature menopause to include hormonal 
imbalance and menstrual irregularity.  

This is because her hormonal imbalance and her menstrual 
irregularity were symptoms and manifestations of her 
premature menopause and to grant separately would be 
pyramiding.  Pyramiding is the evaluation of the same 
manifestation under different diagnoses and is to be avoided.  
38 C.F.R. § 4.14.  Also, Esteban v. Brown, citing Brady v. 
Brown: "38 U.S.C.A. sec. 1155 implicitly contains the 
concept that 'the rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity' 
and would constitute pyramiding."  Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 
(1993)  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for premature menopause is 
warranted in this case.  


Service connection for eczema

The Veteran asserts that her current eczema is related to her 
military service in the Gulf War.  

A careful review of the service treatment records shows that 
an August 1989 Medical Examination for Flying Personnel 
stated she had eczema of the right ankle.  However, the 
August 1989 report is the only mention of eczema in her 
service treatment records.  An August 1994 Examination was 
silent for any skin condition during service.  

A January 2002 VA examination diagnosed the Veteran with 
eczema. In addition, the Veteran's private treatment records 
also stated that she had a diagnosis of eczema.  

At a July 2009 VA contract examination, the Veteran stated 
that her eczema began 17 to 18 years prior and came on after 
serving in the Gulf War in 1991.  The examiner stated that, 
while the Veteran reported her eczema began after service in 
the Gulf War, the records showed that she was diagnosed with 
eczema of the right ankle in 1989.  He noted that the onset 
of the Veteran's eczema was uncertain, but it was less likely 
than not related to service since she had it before serving 
in  Gulf War.  

After a careful review of the record, the Board finds that 
the currently demonstrated eczema is shown as likely as not 
to be due to harsh climatic and environmental conditions to 
which the Veteran was exposed during her active duty in the 
Persian Gulf.  Significantly, the Veteran in this regard is 
found to have presented credible lay assertions of her having 
had active eczema during and since her service in the Persian 
Gulf.  

The Veteran seeking disability benefits must establish not 
only the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

Often, as in this case, the Veteran's own statements are the 
best evidence referable to the nature and extent of a claimed 
illness or disease.  The VA examiner in rendering his recent 
medical opinion did not fully assess this important 
information provided by the Veteran.  

The Veteran clearly is competent to testify in regard to the 
onset and continuity of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  

Given these credible assertions of the Veteran's having had 
ongoing eczema since service, the Board finds that the 
currently demonstrated eczema is shown as likely as not to 
have had its clinical onset during active service.  

In this regard, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  In resolving all 
reasonable doubt in the Veteran's favor, service connection 
is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for premature menopause, to include 
hormonal imbalance and menstrual irregularity, is granted.  

Service connection for eczema is granted.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


